FOURTH DIVISION
                                DILLARD, P. J.,
                            RICKMAN and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 21, 2020



In the Court of Appeals of Georgia
 A20A1368. SERLUCO v. TAGGART.

      BROWN, Judge.

      Sarah Serluco (“wife”) appeals the Superior Court of DeKalb County’s denial

of her motion for new trial in an action filed by her ex-husband, John Taggart

(“husband”), to domesticate and register the parties’ foreign judgment of divorce and

modify child support and/or alimony pursuant to OCGA § 19-11-160. Wife contends

that the trial court (1) lacked subject matter jurisdiction to modify husband’s alimony

obligation under the Uniform Interstate Family Support Act (UIFSA), OCGA § 19-

11-100 et seq., and (2) impermissibly modified the duration of the child support

award. For the reasons explained below, we vacate the trial court’s order and remand

this case with direction.
          Husband and wife were divorced in New Jersey on November 2, 2011,

  pursuant to an amended judgment of divorce. Under the settlement agreement

  incorporated into the amended judgment, husband was ordered to pay wife $3,000 per

  month in alimony and $1,500 per month in child support for the parties’ two

  children.1 As to husband’s alimony obligation, the settlement agreement provided that

  it shall terminate “upon the earliest occurrence of one of the following events[:] 1)

  The death of the Wife; 2) The death of the Husband; or 3) The Wife’s cohabitation



      1
        The original terms of child support provided that “[h]usband shall pay child
support to the [w]ife in the amount of $1,500 per month[,]” and that

      [h]usband’s obligation to make payment for the support and maintenance of
      the children shall terminate as the children are emancipated which shall be
      defined as occurring at the happening of any one of the following six (6)
      events: (a) Reaching the age of eighteen (18) years or completion of four (4)
      years academic college education, whichever last occurs; (b) Marriage of a
      child, even though that marriage may be void or voidable and despite any
      annulment of that marriage; (c) Permanent residence away from the residence
      of [w]ife: residence at boarding school, camp or college shall not be deemed
      to be a residence away from the residence of [w]ife, and thus shall not be
      deemed an emancipation event; (d) Death of the child; (e) Entry into the
      Armed Forces of the United States, whether voluntary or involuntary; (f)
      Engaging in full-time employment upon or after the child’s attainment of
      eighteen (18) years of age. . . .

                                           2
in accordance with New Jersey Case Law, or the Wife’s remarriage or entering into

a domestic partnership, civil union, or same sex marriage.”

      Both parties, and their children, subsequently relocated to Georgia, and on

October 16, 2018, husband filed in the Superior Court of DeKalb County a petition

for domestication and registration of the amended judgment of divorce and for

modification of child support and/or alimony pursuant to OCGA § 19-11-160. Wife

answered and filed a counterclaim for contempt alleging, among other violations of

the divorce decree, that husband was in arrears in alimony and child support.

Following a bench trial, the trial court issued an order on September 18, 2019, which

was prepared by husband’s counsel “with minor edits by the [c]ourt,” finding that

both parties had relocated to DeKalb County “a number of years ago,” and that “[i]n

accordance with OCGA § 9-12-130 et seq., [(the Uniform Enforcement of Foreign

Judgments Law)], the [c]ourt hereby domesticates the Amended Judgment of Divorce

entered in Somerset County, New Jersey, dated November 2, 2011[,] so that this

[c]ourt shall have jurisdiction to modify and/or enforce the same.” The trial court then

proceeded to modify alimony and child support, reducing husband’s child support

obligation to $1,099 per month until the minor children reach the age of 20, and

terminating husband’s obligation to pay alimony to wife. In its order, the trial court

                                           3
  found that wife had been in an exclusive, romantic relationship with her boyfriend

  since 2011; that wife and her boyfriend see each other at least three to four times per

  week with the boyfriend sleeping at wife’s house regularly; that they travel together

  “quite often”; that wife’s children refer to her boyfriend’s daughter as a stepsister and

  his mother as “Granny Annie.” Wife filed a motion to reconsider, motion to set aside

  final order, and/or motion for new trial, which the trial court denied. Following entry

  of that order, wife filed an application for discretionary review, which we granted.

  This appeal followed.

          1. As a threshold matter, the trial court should not have registered/domesticated

  the New Jersey judgment of divorce pursuant to the Uniform Enforcement of Foreign

  Judgments Law (“UEFJL”). Husband’s petition sought relief from his alimony and

  child support obligations pursuant to the UIFSA, and not the UEFJL,2 and in fact, as

  conceded in his brief, the New Jersey judgment was registered in Georgia pursuant


      2
        Pretermitting the fact that husband did not follow the requirements for filing a
foreign judgment pursuant to the UEFJL, as wife points out in her reply brief, the UEFJL
allows a judgment creditor to enforce a foreign judgment against a judgment debtor. See
OCGA § 9-12-133. See, e.g., Dial v. Adkins, 265 Ga. App. 650, 651 (1) (595 SE2d 332)
(2004) (finding that trial court had jurisdiction to enforce Tennessee judgment against
husband for $9,000 under divorce decree, including past due child support, under the
UEFJL). Here, husband is not a judgment creditor of wife under the express language of
the UEFJL.

                                              4
to the UIFSA on October 2, 2018, 14 days before husband filed his petition. That

“Final Order of Registration of Foreign Support Order” identified the New Jersey

judgment as the “only existing child support order,” recognized it as “the controlling

order” for purposes of enforcement, and registered it “as a foreign judgment pursuant

to OCGA § 19-11-160 et seq.” Because husband registered the New Jersey judgment

under the UIFSA, and sought relief under its terms, the trial court erred in failing to

consider husband’s petition under the UIFSA, or to determine whether the provisions

of the UIFSA applied. See, e.g., Anderson Anesthesia, Inc. v. Anderson, 333 Ga. App.
437, 440 (776 SE2d 647) (2015) (rejecting petitioner’s argument that trial court

should have nevertheless proceeded under UEFJL, because, among other reasons,

petitioner expressly invoked the provisions of UIFSA in all three versions of its

petition).

      2. Wife next contends that the trial court was without authority to change the

duration of child support to age 20, when the divorce decree provided it would

continue until the children reach age 18 or complete four years of college, whichever

last occurs. Citing to OCGA § 19-11-172 (a), husband contends that the trial court

had authority to modify the child support award “pursuant to UIFSA and New Jersey



                                          5
  law.”3 Pretermitting whether husband is correct, the trial court’s order cites only to

  the UEFJL and OCGA § 19-6-15 (e) (“Child support guidelines”), and there is no

  indication that the trial court properly considered husband’s petition under the

  framework of the UIFSA or that it applied New Jersey law when it modified the



      3
        OCGA § 19-11-172 allows modification of an issuing state’s child support order
subject to the limitations of OCGA § 19-11-170 (“Modification of child support order of
another state”), as follows:
                                         ...


            (c) A tribunal in Georgia may not modify any aspect of a child support
      order that may not be modified under the law of the issuing state, including
      the duration of the obligation of support. . . .


            (d) In a proceeding to modify a child support order, the law of the state
      that is determined to have issued the initial controlling order governs the
      duration of the obligation of support. The obligor’s fulfillment of the duty of
      support established by that order precludes imposition of a further obligation
      of support by a tribunal of Georgia. . . .


OCGA § 19-11-170 (c), (d). See Ross v. Ross, 302 Ga. 39 (805 SE2d 7) (2017) (noting that
UIFSA, codified at OCGA 19-11-100 et seq., prohibits Georgia courts from modifying
another state’s child support order unless specific requirements are met; also concluding
that UEFJL is preempted by 28 USC § 1738B as it pertains to request to modify child
support order, but affirming holding of Dial, 265 Ga. App. at 650 (1), that procedures of
UIFSA for the registration and enforcement of foreign support orders are in addition to
and not exclusive to the UEFJL).

                                              6
duration of child support. Based on the foregoing, we vacate the trial court’s order in

its entirety, and remand the case to the trial court to reconsider husband’s petition

under the proper legal standard.

      Judgment vacated and case remanded with direction. Dillard, P. J., and

Rickman, J., concur.




                                          7